Exhibit 10.19

 

SECOND AMENDMENT

TO


PURCHASE AND SALE CONTRACT

 

 

 

 

            This Second Amendment to Purchase and Sale Contract is made and
entered into effective as of August 20, 2008, by and between ORP THREE L.L.C., a
Maryland limited liability company (“Seller”), and NIGHTHAWK PROPERTIES, LLC, a
Minnesota limited liability company, and OSPREY PROPERTIES LIMITED PARTNERSHIP,
LLLP, a Minnesota limited liability limited partnership (collectively,
“Purchaser”).

 


BACKGROUND

 

            Seller and Purchaser entered into a  Purchase and Sale Contract
dated August 12, 2008, as amended by a First Amendment to Purchase and Sale
Contract dated August 14, 2008  (collectively, the “Purchase Contract”).  Under
the Purchase Contract, Seller agrees to sell to Purchaser certain real estate
legally described in the Purchase Contract, located in the City of Burnsville,
Dakota County, Minnesota, known as the Raven Hill Apartments (the “Property”). 
Capitalized terms not defined herein, shall have the same meaning given such
terms in the Purchase Contract.

 

            Purchaser and Seller wish to modify and amend the Purchase Contract
to extend the expiration of the Feasibility Period from Wednesday, August 20, to
Friday, August 22.

 


AGREEMENT

 

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties mutually agree as
follows:

 

1.                  Amend Section 3.1.  Section 3.1 is hereby amended to change
the date on which the Feasibility Period expires from August 20, 2008, to August
22, 2008.

2.                  Purchase Contract Effective.   The Purchase Contract, as
modified and amended hereby, is hereby confirmed and ratified.  Except as
amended hereby, the Purchase Contract is and will remain in full force and
effect pursuant to its terms.

3.                  Counterparts.  This Amendment may be executed in any number
of counterparts, each of which shall constitute an original but all of which
together with constitute one instrument. This Amendment shall not be effective
unless and until the same has been executed and delivered by all parties hereto
whether in one or more counterparts.  This Amendment may be executed by
facsimile or pdf signatures which shall be binding on the parties hereto, with
original signatures to be delivered as soon as reasonably practical thereafter.

 


 

IN WITNESS WHEREOF, to evidence their agreement to the foregoing, the parties
have duly executed this Amendment effective as of the date first indicated
above.

 

                                                SELLER:

 

ORP THREE L.L.C.,

a Maryland limited liability company

 

By:       ORP CORPORATION III,

            a Maryland corporation

Its:        Managing Member

 

By:  /s/Michael J. Hornbrook

Name:  Michael J. Hornbrook

Its:  Senior Vice President

 

PURCHASER:

 

NIGHTHAWK PROPERTIES, LLC,

a Minnesota limited liability company

 

By:  /s/James R. Riley

Name:  James R. Riley

Its:  President

 

 

OSPREY PROPERTIES LIMITED

PARTNERSHIP, LLLP,

a Minnesota limited liability limited partnership

 

By:       Riley Family Corporation,

            its General Partner

 

By:  /s/James R. Riley

Name:  James R. Riley

Its:  President